
	
		III
		112th CONGRESS
		2d Session
		S. RES. 434
		IN THE SENATE OF THE UNITED STATES
		
			April 24 (legislative
			 day, April 23), 2012
			Mr. Warner (for himself,
			 Ms. Collins, Mr. Sanders, Ms.
			 Stabenow, Mr. Menendez,
			 Ms. Mikulski, Mr. Casey, Mrs.
			 Gillibrand, and Mr. Conrad)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the goal of preventing and
		  effectively treating Alzheimer’s disease by the year 2025, as articulated in
		  the draft National Plan to Address Alzheimer’s Disease from the Department of
		  Health and Human Services.
	
	
		Whereas Alzheimer’s disease is the sixth leading cause of
			 death in the United States;
		Whereas Alzheimer’s disease is the only
			 disease among the 10 leading causes of death in the United States that lacks a
			 means of prevention or a cure, and the progression of which cannot be
			 slowed;
		Whereas more than 5,000,000 people in the United States
			 suffer from Alzheimer’s disease;
		Whereas, in 2011, 15,200,000 family members and friends
			 provided 17,400,000,000 hours of unpaid care valued at $210,500,000,000 to
			 patients with Alzheimer’s disease and other dementias;
		Whereas, by the year 2050, as many as 15,000,000 people in
			 the United States will have Alzheimer’s disease if scientists do not make
			 progress in the prevention or treatment of the disease;
		Whereas the Federal Government spent an estimated
			 $140,000,000,000 under the Medicare and Medicaid programs to care for patients
			 with Alzheimer’s disease in 2011;
		Whereas spending relating to the treatment of Alzheimer’s
			 disease under the Medicare and Medicaid programs is projected to be more than
			 $850,000,000,000 per year, in 2012 dollars, by the year 2050;
		Whereas scientists working to find a cure for Alzheimer’s
			 disease have already identified—
			(1)more than 100
			 genes linked to Alzheimer’s disease;
			(2)biomarkers to
			 identify the people who are at risk for Alzheimer’s disease; and
			(3)other promising
			 leads in gene, protein, and drug therapies to benefit people who have
			 Alzheimer’s disease or are at risk for developing the disease;
			Whereas an emphasis on early diagnosis, workforce
			 training, education, and support for patients and the families of patients, as
			 well as other programs and initiatives spearheaded by State and local
			 governments, advocacy organizations, doctors, hospitals, and long-term care
			 facilities, are already making a difference in reducing the burden of
			 Alzheimer’s disease for patients, families, and communities;
		Whereas the National Alzheimer’s Project Act (Public Law
			 111–375; 124 Stat. 4100), which Congress passed unanimously on December 15,
			 2010 and President Barack Obama signed into law on January 4, 2011, required
			 the Secretary of Health and Human Services to create the first National Plan to
			 Address Alzheimer’s Disease, and established the Advisory Council on
			 Alzheimer’s Research, Care, and Services to assist the Secretary of Health and
			 Human Services in this task;
		Whereas, shortly after the National Alzheimer’s Project
			 Act was enacted, the Department of Health and Human Services created the
			 Interagency Group on Alzheimer’s Disease and Related Dementias to inform the
			 National Plan to Address Alzheimer’s Disease;
		Whereas, in formulating the draft National Plan to Address
			 Alzheimer’s Disease, the Department of Health and Human Services, the
			 Interagency Group on Alzheimer’s Disease and Related Dementias, and the
			 Advisory Council on Alzheimer’s Research, Care, and Services focused on 3 main
			 topics, long-term services and support, clinical care, and research; and
		Whereas the draft National Plan to Address Alzheimer’s
			 Disease includes—
			(1)the bold and
			 transformative goal of preventing and treating Alzheimer’s disease by the year
			 2025; and
			(2)specific
			 performance metrics to optimize the quality and efficiency of care, expand
			 support for patients and families, enhance public awareness and engagement,
			 track progress, and drive improvement: Now, therefore, be it
			
	
		That the Senate—
			(1)supports the
			 groundbreaking national goal of preventing and treating Alzheimer’s disease by
			 the year 2025 and the other goals of the draft National Plan to Address
			 Alzheimer’s Disease;
			(2)finds that basic science, medical research,
			 and therapy development, through enhanced research programs and expanded
			 public-private partnerships, are necessary for—
				(A)reaching the goal of preventing and
			 treating Alzheimer’s disease by the year 2025; and
				(B)identifying a definitive cure for
			 Alzheimer’s disease;
				(3)calls for further
			 public awareness and understanding of Alzheimer’s disease;
			(4)supports
			 increased assistance for people with Alzheimer’s disease and the caregivers and
			 families of those people; and
			(5)encourages early
			 diagnosis and access to high-quality care for people with Alzheimer’s
			 disease.
			
